           Case 5:21-cv-02082-EGS Document 1 Filed 05/06/21 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                                        :
 A.H. and E.S., minors, by their parent,                :
 MADELIN HERNANDEZ;                                     :    CIVIL ACTION
                                                        :
                                       Plaintiff,       :    NO: ___________
                         v.                             :
                                                        :
 SALISBURY TOWNSHIP SCHOOL                              :
 DISTRICT and                                           :
                                                        :
 RANDY ZIEGENFUSS, in his individual                    :
 capacity.                                              :


                                       Defendants.

                                            COMPLAINT

        This lawsuit is filed on behalf of A.H. and E.S., students who qualified as homeless under

the McKinney-Vento Homeless Assistance Act, 42 U.S.C. §§ 11431-11435, at all times pertinent

to this matter. Under the McKinney-Vento Act, students like A.H. and E.S., who are sharing the

housing of others because of a loss of housing, were entitled to immediate enrollment in the

district where they were enrolled at the time they became homeless. They were also entitled to

equal access to the full range of educational opportunities provided to students who reside in that

district of origin. But Defendant Salisbury Township School District denied A.H. and E.S. equal

access to its public schools. It refused to comply with its statutory obligation to immediately

enroll A.H. and E.S. pending the resolution of the Parties’ dispute concerning his enrollment.

See 42 U.S.C. § 11432(g)(3)(E)(i) (“If a dispute arises over school selection or enrollment in a

school . . . the child or youth shall be immediately admitted to the school in which enrollment is

sought, pending resolution of the dispute . . . .”).




                                                    1
              Case 5:21-cv-02082-EGS Document 1 Filed 05/06/21 Page 2 of 9




         Plaintiffs therefore file this Complaint to remedy the loss of education and other harms

arising from the District’s refusal to admit and educate Plaintiffs.

                                  JURISDICTION AND VENUE

         1.      This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1331 and 28 U.S.C. § 1343(a)(3) because this action arises under the laws of the United States,

including 42 U.S.C. §§ 11431-11435 and 42 U.S.C. § 1983.

         2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the events

or omissions giving rise to the claims set forth herein occurred within the jurisdiction of this

Court.

         3.      There is an actual controversy between the Plaintiff and Defendant within the

meaning of the Declaratory Judgment Act, 28 U.S.C. § 2201, and the Pennsylvania Declaratory

Judgments Act, 42 Pa. C.S. § 7531-7541.

                                             PARTIES

         5.      Plaintiff A.H. is a 10-year-old student of compulsory school age who, at all times

relevant to this matter, resided with her mother and brother at doubled-up with her mother,

brother E.S., and aunt in the home of her aunt, which is located within the bounds of the District.

         6.      Plaintiff E.S. is a 15-year-old student of compulsory school age who, at all times

relevant to this matter, lived doubled-up with his mother, sister A.H., and aunt in the home of her

aunt, which is located within the bounds of the District.

         7.      Defendant Salisbury Township School District (“Defendant District” or “the

District”) is a Local Education Agency (“LEA”) within the meaning of the McKinney-Vento

Act. In compliance with federal and state laws, the District establishes practices concerning the




                                                  2
            Case 5:21-cv-02082-EGS Document 1 Filed 05/06/21 Page 3 of 9




enrollment, transportation, and education of children within its district, including children

experiencing homelessness and those residing doubled-up in the homes of relatives.

       8.      Defendant Randy Ziegenfuss was, at all times material to the claims herein, the

Superintendent of the District, and was responsible for directing the removal of A.H. and E.S.

from the District’s rolls and barring them from returning in January and February 2020.

                                              FACTS

       9.      In the fall of 2019 and winter of 2020, Plaintiffs lived doubled-up with their aunt

within the bounds of Defendant District.

       10.     In or about November 2019, Defendant District received information that A.H.

and E.S. were living with their mother at a location outside of the District.

       11.     Defendant District, during November and December 2019 and at the direction of

Defendant Ziegenfuss, conducted a residency investigation of Plaintiffs.

       12.     On information and belief, that residency investigation established that A.H. and

E.S. lacked a stable home and were living the majority of the time doubled-up with their aunt

within the bounds of the District.

       13.     Despite the residency investigation’s conclusion, in January 2020, Defendants

declared that A.H. and E.S. were no longer residents of the District and removed A.H. and E.S.

from their schools of origin.

       14.     Plaintiffs demanded immediate re-enrollment in the District.

       15.     Defendants refused.

       16.     In February 2020, Plaintiffs, through counsel, demanded Plaintiffs’ immediate re-

enrollment in the District pursuant to the McKinney-Vento Act. After further delaying their re-




                                                 3
          Case 5:21-cv-02082-EGS Document 1 Filed 05/06/21 Page 4 of 9




enrollment for a period of days and demanding proof of residency documentation—all in

contravention of the McKinney-Vento Act—the District re-enrolled A.H. and E.S. in its schools.

       17.     As a result of this exclusion from school, A.H. and E.S. have both suffered

personally. They lost 23 days of education just before a global pandemic struck the United

States. Both have experienced feelings of alienation, been ostracized by peers, and lost their

enthusiasm for their education. Plaintiff A.H. in particular has experienced lasting harms,

including depression, anxiety, withdrawal from peers and family, disrupted sleep, disrupted

appetite, and feelings of panic. The District’s own psychologist has determined that this

exclusion from school appears to have caused A.H. emotional harm.

       18.     A.H. and E.S. have, in short, experienced exactly the kind of disruption that the

McKinney-Vento Act was written to avoid.

       19.     Congress enacted the McKinney-Vento Act in 1987 to provide a broad range of

assistance to homeless individuals and families. It was significantly amended in 1990. Subtitle

VII-B of the McKinney-Vento Act, which is encoded at 42 U.S.C. § 11431-11435, relates to the

education of homeless children and youth. Congress reauthorized the McKinney Education of

Homeless Children and Youth Program as the McKinney-Vento Homeless Education Assistance

Improvements Act in the No Child Left Behind Act, which was signed on 8 January 2002.

       20.     The McKinney-Vento Act states that children who “lack a fixed, regular, and

adequate nighttime residence” shall be considered homeless and are entitled to the Act’s

protections. See 42 U.S.C. § 11434a(2)(A).

       21.     The McKinney-Vento Act expressly includes in that definition of “homeless”

children who, like Plaintiffs, “are sharing the housing of other persons due to loss of housing,

economic hardship, or a similar reason . . . .” See 42 U.S.C. § 11434a(2)(B)(i).



                                                 4
          Case 5:21-cv-02082-EGS Document 1 Filed 05/06/21 Page 5 of 9




       22.     In enacting the McKinney-Vento Act, Congress made available funds for the

Commonwealth of Pennsylvania to assist with the education of homeless children. Those funds

are available on the condition that “[e]ach State educational agency shall ensure that each child

of a homeless individual and each homeless youth has equal access to the same free, appropriate

public education . . . as provided to other children and youths.” 42 U.S.C. § 11431(1).

       23.     Moreover, under the McKinney-Vento Act, LEAs -- like Defendant -- must

ensure that homeless children and youth are (1) advised of their choice in schools, (2)

immediately enrolled in their selected school, and (3) promptly provided with necessary services

to allow them to exercise their choice of schools. LEAs (including Defendant District) must also

provide families with a written explanation of a school selection or enrollment decision that

includes the rights of the family to appeal the decision. See 42 U.S.C. § 11432(e)(3)(E).

       24.     The McKinney-Vento Act further provides that a school district shall, according

to the child’s “best interest,” continue a homeless youth’s education in the “school of origin” for

the duration of the homelessness or, if the child becomes permanently housed, for the remainder

of the school year. 42 U.S.C. § 11432(g)(3)(A)(i).

       25.     “School of origin” is defined to include “the school that the child or youth

attended when permanently housed.” 42 U.S.C. § 11432(g)(3)(G).

       26.     In addition, the McKinney-Vento Act provides that in determining a youth’s “best

interest,” a district shall, “to the extent feasible,” keep a homeless youth in the school of origin,

except when doing so is contrary to the wishes of the youth’s parent or guardian. 42 U.S.C. §

11432(g)(3)(B)(i).




                                                   5
          Case 5:21-cv-02082-EGS Document 1 Filed 05/06/21 Page 6 of 9




       27.     Notably, the Act provides that the youth may remain in the chosen school “for the

duration of homelessness,” or, in the case of a student who finds permanent housing during the

school year, “for the remainder of the academic year.” 42 U.S.C. § 11432(g)(3)(A).

       28.     Finally, as noted above, if there is a dispute about enrollment, the Act provides

that the LEA must immediately admit the youth to the school in which his parent or guardian is

seeking enrollment pending full resolution of the dispute process. See 42 U.S.C. §

11432(g)(3)(E). Plaintiffs hereinafter refer to this as the Act’s “pendency requirement.”

       29.     Pursuant to these requirements of the McKinney-Vento Act (among others),

Pennsylvania has developed a State Plan, known as Pennsylvania’s Education for Children and

Youth Experiencing Homelessness Program, Amended October 2013 (hereinafter “State Plan”),

which further delineates how LEAs, like Defendant District, must comply with LEA

requirements set forth in the Act, including (1) ensuring immediate enrollment, (2) providing

written notice of a school’s decision, (3) promptly resolving enrollment disputes, and (4)

providing enrollment in the school of choice pursuant to the pendency requirement.

       30.     Pursuant to the State Plan, “[t]he homeless state coordinator is responsible for

program coordination and collaboration at the state level, as well as dispute resolutions among

LEAs.” State Plan at 5, http://www.education.pa.gov/Documents/K-

12/Homeless%20Education/ECYEH%20State%20Plan%202013%20FINAL.pdf.

       31.     As noted above, PDE has also issued guidance to school districts, including

Defendant, regarding the requirements of the McKinney-Vento Act, including the process

established by the State to advise families of student rights and ensure immediate enrollment.

Pursuant to those provisions of the Act and PDE’s guidance, the LEA liaison must ensure that




                                                 6
          Case 5:21-cv-02082-EGS Document 1 Filed 05/06/21 Page 7 of 9




the youth is immediately enrolled, explain the dispute resolution process to families, and help

them to use this. See 42 U.S.C. § 11432(g)(3)(E)(iii).

       32.      In this case, as set forth above, Defendants removed Plaintiffs from school despite

being aware that they were living doubled-up, and therefore homeless. Defendants then failed to

ensure Plaintiffs’ immediate re-enrollment. They also failed to explain the dispute resolution

process to Plaintiffs or help them use it. And Defendants did all of these things willfully and

deliberately in disregard of the McKinney-Vento Act and its well-established definition of

homelessness.

       33.      As a result of Defendants’ actions and omissions, A.H. and E.S. were denied the

protections and entitlements of the McKinney-Vento Act, including immediate enrollment

pursuant to the Act’s pendency requirement, and enrollment in their school of origin for the

duration of his homelessness.

  COUNT I: VIOLATIONS OF THE MCKINNEY-VENTO ACT AND 42 U.S.C. § 1983
                        (against Defendant District)

       34.      Plaintiffs hereby incorporate each and every allegation in the preceding

paragraphs of this Complaint as if set forth in full herein.

       35.      Defendant District violated Plaintiffs’ rights under the McKinney-Vento Act, 42

U.S.C. §§ 11431-11534, as enforced via 42 U.S.C. § 1983, by:

                (a)    Willfully removing Plaintiffs A.H. and E.S. from their schools of origin
                       and refusing to immediately re-enroll them during the dispute regarding
                       their residency, despite being aware that they were residing doubled-up
                       with their aunt;

                (b)    Failing to apprise Plaintiffs of their rights under the McKinney-Vento Act,
                       42 U.S.C. §§ 11432(g)(3)(B)(ii) and 11432(e)(3)(E); and

                (c)    Failing to abide by policies and procedures to ensure compliance with the
                       McKinney-Vento Act, and to review and revise policies or practices that
                       may act as barriers to the enrollment or attendance of homeless children in


                                                  7
            Case 5:21-cv-02082-EGS Document 1 Filed 05/06/21 Page 8 of 9




                       the District, including ensuring immediate enrollment of students pending
                       the resolution of disputes concerning students’ enrollment pursuant to the
                       McKinney-Vento Act.

       WHEREFORE, Plaintiffs A.H. and E.S. request the following relief:

       a.      Issuance of a declaratory judgment against Defendant declaring that the District
               violated the rights of Plaintiffs as set forth in this Complaint.

       b.      Issuance of an injunction directing Defendant to:

               i.      maintain the enrollment of A.H. and E.S. in the District for the duration of
                       their homelessness, and in a manner consistent with the terms of the
                       McKinney-Vento Act, see 42 U.S.C. § 11432(g)(3)(B)(i);

               ii.     provide A.H. and E.S. with all other procedural and substantive
                       protections of the McKinney-Vento Act;

               iii.    cease and desist from illegal enrollment policies and practices, and issue
                       such new District policies and practices to ensure that all students who are
                       situated similarly to A.H. and E.S. have equal opportunities to participate
                       in Defendant’s public schools; and

               iv.     develop such policies and practices as are necessary to ensure that
                       homeless children and youth and their families, including A.H. and E.S.,
                       receive required notice of their rights under the Act, including a written
                       explanation of the basis of any decision to refuse to enroll a student, notice
                       of the right to appeal, a description of the appeal process, and assistance in
                       filing an appeal;

       c.      Compensatory damages in the amount of $8,625 for Plaintiff A.H.’s loss of
               education during the 23 days that she was denied a full and free education under
               Pennsylvania law;
       d.      Compensatory damages in an amount to be determined at trial for the emotional
               harms suffered by Plaintiff A.H. as a result of her exclusion from school;

       e.      The award Plaintiff attorney’s fees and costs; and

       f.      Such other relief as the Court deems appropriate.

  COUNT II: VIOLATIONS OF THE MCKINNEY-VENTO ACT AND 42 U.S.C. § 1983
                       (against Defendant Ziegenfuss)

       36.     Plaintiffs hereby incorporate each and every allegation in the preceding

paragraphs of this Complaint as if set forth in full herein.


                                                  8
            Case 5:21-cv-02082-EGS Document 1 Filed 05/06/21 Page 9 of 9




       35.     Defendant Ziegenfuss violated Plaintiffs’ rights under the McKinney-Vento Act,

42 U.S.C. §§ 11431-11534, as enforced via 42 U.S.C. § 1983, by:

               (a)    Willfully directing the District to remove Plaintiffs A.H. and E.S. from
                      their schools of origin and refusing to immediately re-enroll them during
                      the dispute regarding their residency, despite being aware that they were
                      residing doubled-up with their aunt;

               (b)    Directing the District to withhold from Plaintiffs information regarding
                      their rights under the McKinney-Vento Act, 42 U.S.C. §§
                      11432(g)(3)(B)(ii) and 11432(e)(3)(E); and

               (c)    Acting in willful defiance of the McKinney-Vento Act and its well-
                      established definition of homelessness, and the District’s own policies and
                      procedures that ensure compliance therewith.

       WHEREFORE, Plaintiffs A.H. and E.S. request the following relief:

       1.      Compensatory damages in the amount of $8,625 for Plaintiff A.H.’s loss of
               education during the 23 days that she was denied a full and free education under
               Pennsylvania law;

       2.      Compensatory damages in an amount to be determined at trial for the emotional
               harms suffered by Plaintiff A.H. as a result of her exclusion from school;

       3.      An award of punitive damages in an amount to be determined at trial;

       4.      The award Plaintiff attorney’s fees and costs; and

       5.      Such other relief as the Court deems appropriate.


                                             Respectfully submitted,

                                             __________________________________
                                             Michael D. Raffaele (PA ID 91615)
                                             Raffaele & Associates, LLC
                                             1230 County Line Road
                                             Bryn Mawr, PA 19010
                                             T: (610) 922-4200
                                             F: (610) 646-0888
                                             Michael@MyKidsLawyer.com

                                             Counsel for Plaintiffs



                                                9
